Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 remain pending in the application under prosecution and have been reexamined.
Response to Arguments
Applicant’s arguments filed 01/21/2022, with respect to the rejection of claims 1-20,  rejected over US 2012/0284486 (Fang et al) in view of US 2006/0259732 (Traut et al), have been fully considered and are persuasive.  The rejection over art of claims 1-20 has been withdrawn. 
However, the double patenting rejection is maintained and repeated below because of  the applicant’s lack of arguments regarding the rejection and applicant’s failure to file a terminal disclosure. Applicant is required to either provide arguments to overcome the rejection or file a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 of US Pat. No.  10,664,171 contain every element of Claims 1-20 of the instant application and as such anticipate Claims 1-20 of the instant application.
The independent claims in both columns either corresponding to one another, or one is logically equivalent to the other, or one is an obvious variation of the other. The following is noted for illustration purpose.
Claim 1 (application)
Claim 1 (US Patent 10,664,171)
An apparatus comprising:
     





     a memory device comprising a data structure, the data structure comprising:







    associations between logical addresses of a non-volatile memory device and memory requests;
    
      associations between the logical addresses and physical addresses of the non-volatile memory device; associations between the physical addresses of the non-volatile memory device and shadow addresses of a volatile memory device; and
        a flag indicating whether data associated with the physical address of the non-volatile memory device is shadowed to the volatile memory device.
An apparatus comprising:
     a memory device of a first type having a first latency; a memory device of a second type having a second latency that is less than the first latency; and a controller coupled to the memory device of the first type and the memory device of the second type and during a training period, configured to:
     generate a first data structure comprising: a list of logical addresses associated with memory requests; and a list of lengths of data to be accessed associated with the memory requests; re-organize data on the memory device of the first type based, at least in part, on the first data structure; and generate, based on the data re-organized on the memory device of the first type, a second data structure comprising:
       associations between the logical addresses associated with the memory requests and physical addresses of the memory device of the first type;
     associations between the physical addresses of the memory device of the first type and shadow addresses of the memory device of the second type when data is stored in both the memory device of the first type and the memory device of the second type; and 
     a first flag indicating whether data associated with the physical address of the memory device of the first type is shadowed to the memory device of the second type.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9075710 (Talagala et al) teaching systems and methods for a key-value store including mapping a logical address to a physical location in the non-volatile medium and storing a value of a key-value pair at a physical location.
US 6978342 (Estakhri et al) teaching  device for storing mapping information for mapping a logical block address identifying a block being accessed by a host to a physical block address, wherein a block is stored and a moved virtual physical block address for identifying a "moved" location, within the nonvolatile memory, the mapping information further including status information for use of the "original" physical block address and the "moved" physical block address and for providing information regarding "moved" sectors within the block being accessed.
US 8015388 (Rihan et al) teaching method and system comprising shadow page table entry corresponding to guest virtual address for accessing virtual memory indicating a marker or indicator stored in the shadow page table entries to indicate that a mapping corresponding to the guest virtual address of the shadow page table entry is not present in the guest page table.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136